Citation Nr: 1041300	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to special monthly compensation (SMC) at the rate 
allowed by 38 U.S.C.A. § 1114(r)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran's wife and daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran's claim for entitlement to special 
monthly compensation based on the need for a higher level of aid 
and attendance (r)(2) level.  

In April 2010, the Veteran's wife and daughter testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript is of record.  During the hearing, the 
Veteran's wife waived initial RO consideration of the new 
evidence submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2010).


FINDING OF FACT

The Veteran receives necessary and life-sustaining daily health 
care with hands-on facilitation by his wife who has received 
specific training and performs under the direction, guidance, and 
supervision of a caregiver; she consults with licensed healthcare 
providers on at least a monthly basis.  


CONCLUSION OF LAW

The criteria for aid and attendance at a higher level of care are 
met.  38 U.S.C.A. § 1114(r)(2) (West 2002); 38 C.F.R. § 3.352 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veteran Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

II.  Decision  

A Veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 
3.350(h)(3) in lieu of a regular aid and attendance allowance 
when the following conditions are met:  The Veteran is entitled 
to compensation authorized under 38 U.S.C. § 1114(o), or the 
maximum rate of compensation authorized under 38 U.S.C. § 
1114(p); the Veteran meets the requirements for entitlement to 
the regular aid and attendance allowance; and the Veteran needs a 
"higher level of care" (as defined therein) than is required to 
establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the Veteran would require hospitalization, nursing 
home care, or other residential institution care.  

The Veteran's need for a higher level of care than is required to 
establish entitlement to the regular aid and attendance allowance 
is determined by a VA physician or, in areas where no VA 
physician is available, by a physician carrying out such function 
under contract or fee arrangement based on an examination by such 
physician.  

Need for a higher level of care shall be considered to be need 
for personal health-care services provided on a daily basis in 
the Veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health-care professional.  Personal 
health-care services include (but are not limited to) such 
services as physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of sterile 
dressings, or like functions which require professional health-
care training or the regular supervision of a trained health-care 
professional to perform.  A licensed health-care professional 
includes (but is not limited to) a doctor of medicine or 
osteopathy, a registered nurse, a licensed practical nurse, or a 
physical therapist licensed to practice by a State or political 
subdivision thereof.  

The term "under the regular supervision of a licensed health-
care professional" means that an unlicensed person performing 
personal health-care services is following a regimen of personal 
health-care service prescribed by a health-care professional, and 
that the health-care professional consults with the unlicensed 
person providing the healthcare services at least once each month 
to monitor the prescribed regimen.  The consultation need not be 
in person; a telephone call will suffice.  38 C.F.R. § 
3.352(b)(3).  

In a May 2006 personal statement, the Veteran asserts that he 
experiences dizziness more often and his muscles have 
progressively gotten weaker to the point that on one occasion, 
with no warning, his legs gave way.  He further added that he is 
also permanently bedridden and is unable to care for himself.  At 
the April 2010 hearing, the Veteran's wife testified that she 
provides daily care to the Veteran by performing all activities 
of daily living, including feeding, bathing, dressing, and 
grooming the Veteran.  She also stated that she administers his 
medications required for his diabetes and monitors his blood 
levels on a daily basis.  She indicated that she is in regular 
contact with his physicians on at least a monthly basis.  The 
Veteran's daughter also testified that she provides care to her 
father on the weekends, and her background in surgical technology 
along with certification in CPR helps in her care for the 
Veteran.  The Veteran contends that he is entitled to a higher 
rate of SMC.  

In an April 2001 rating decision, the RO granted SMC for aid and 
attendance at the (p) level.  He is service-connected for the 
following disabilities: posttraumatic stress disorder, rated as 
100 percent disabling; coronary artery disease with bypass graft 
associated with PTSD, rated as 100 percent disabling; diabetes 
mellitus, type II with associated diabetic nephropathy, 
peripheral neuropathy of the upper and lower extremities, 
gastroparesis, tinnitus, retinopathy, and erectile dysfunction, 
rated as 100 percent disabling; status post revision of total 
left knee replacement, rated as 60 percent disabling; peripheral 
neuropathy of the right lower extremity associated with diabetes 
mellitus type II with diabetic retinopathy and erectile 
dysfunction, rated as 30 percent disabling; peripheral neuropathy 
of the left lower extremity associated with diabetes mellitus 
type II with associated diabetic retinopathy and erectile 
dysfunction, rated as 30 percent disabling; left wrist laceration 
with ulnar nerve neuropathy, rated as 30 percent disabling; 
gastroparesis associated with diabetes mellitus, type II with 
associated diabetic retinopathy and erectile dysfunction, rated 
as 30 percent disabling; arthritis of the lumbar spine, rated as 
20 percent disabling; right knee arthritis, rated as 10 percent 
disabling; a hip scar, rated as 10 percent disabling; a tender 
scar from bypass surgery associated with coronary artery disease 
with bypass graft, rated as 10 percent disabling; tinnitus 
associated with diabetes mellitus type II with associated 
diabetic retinopathy and erectile dysfunction, rated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus type II with 
associated diabetic retinopathy and erectile dysfunction, rated 
as 10 percent disabling; and peripheral neuropathy of the right 
upper extremity associated with diabetes mellitus type II with 
associated diabetic retinopathy and erectile dysfunction, rated 
as 10 percent disabling.  

Review of the evidentiary record reveals that the Veteran has 
endured chronic pain secondary to his peripheral neuropathy, 
which has rendered him virtually immobile.  According to a VA 
outpatient treatment record dated October 2004, the Veteran was 
noted to spend his days and nights in bed because of pain.  The 
VA staff neurologist stated that when he stands, the pain 
intensity increases, and he has fallen several times when trying 
to go down a step.  He further reported that his wife helps him 
with dressing, grooming, and getting to and from the toilet.  At 
a June 2005 VA examination for aid and attendance, the Veteran 
was diagnosed with advanced neuropathy causing immobilization, 
which requires the assistance of a wheelchair.  As such, due to 
his pain and weakness of the lower extremities, a powered 
wheelchair with platform and lift was ordered, as noted in an 
August 2005 VA occupational therapy note.  However, the Veteran's 
chronic pain continued.  In June 2006, the Veteran returned to 
his local VA outpatient treatment facility with continued 
complaints of pain associated with his diabetes mellitus.  The 
note indicates that the Veteran has endured several falls with 
minor injuries, all attributed to weakness and pain.  The 
treatment note states that his pain is "more po[o]rly controlled 
than ever."  He spends all day in bed to avoid the pain and 
cannot leave the bed without exacerbating his pain.  During that 
same month, a VA clinical psychologist reported that the Veteran 
was unable to attend his PTSD group because of his continued 
weakness and pain.  He reiterated that the Veteran stays in bed 
majority of the time, recently fell, and experiences more trouble 
getting in and out of a vehicle because of his pain.  He also 
specifically noted that his wife is supportive and provides 
constant care for him.  The Veteran returned for mental health 
treatment in August 2007.  The VA clinical psychologist reported 
that the Veteran stayed for the entire time, but was extremely 
anxious because of the number of falls he has taken over recent 
years.  The wife informed the psychologist that the last two 
falls resulted in an injury to his nose, two black eyes, 
whiplash, hurting his back, and loosening two teeth.  

In January 2010, the Veteran underwent a second VA aid and 
attendance examination.  The VA examiner reviewed the medical 
records and noted that his hypertension, coronary artery disease, 
diabetes, diabetic neuropathy, osteoarthritis, dyslipidemia, 
PTSD, and chronic obstructive pulmonary disease (COPD) complicate 
his medical management.  His activities of daily living are 
limited by his medical conditions, and he relies on his wife and 
a non-licensed personal attendant to assist him with these tasks.  
The VA examiner determined that the Veteran requires assistance 
with dressing, bathing, toileting, feeding, and medication 
administration.  He is deemed housebound and mostly wheelchair 
bound.  The wife manages his insulin injections, which include 
isophane (NPH) insulin twice daily and regular insulin up to four 
times daily as needed with meals.  The VA examiner also indicated 
that there is no monthly consultation by a primary care physician 
with the Veteran's wife or the personal attendant to monitor his 
regimen of care.  

In support of his claim, the Veteran has submitted several 
statements from VA physicians, a private physician, and his 
caregiver.  In March 2005 and February 2009 statements, C.B., the 
Veteran's caregiver, stated that he visits the Veteran four times 
a week.  His duties include bathing the Veteran, assisting with 
his physical therapy involving his legs and back, and assist the 
Veteran's wife when the Veteran has doctor's appointments.  C.B. 
further added that he has been a caregiver for more than twenty 
years and previously worked as an assistant nurse for 
approximately eleven years.  In an October 2006 private medical 
statement, the Veteran's cardiologist, A.D.A., D.O., noted that 
the Veteran has to be under supervision at all times and the 
constant aid will help him function and prevent any further 
decline in his overall condition.  Similarly, K.A.K., M.D., a VA 
primary care physician, reported in an October 2006 statement 
that the Veteran has difficulty performing activities of daily 
living and would appreciate an increase in his level of aid and 
attendance.  She explained that the Veteran has fairly advanced 
peripheral neuropathy, which limits his ability to walk 
independently without falls.  He spends most of his time in a 
wheelchair or bed.  In the past, he has relied on his wife for 
assistance with bathing, dressing, feeding, and medication 
administration, but she is now facing her own medical problems 
which restrict her ability to care for him.  Additionally, in an 
October 2007 statement, a VA neurologist reported that the 
Veteran's health as deteriorated in the past ten years he has 
cared for him, and now he is virtually housebound and primarily 
bedridden due to his severe conditions and varied symptoms.  He 
concluded that the Veteran is at a very high risk of sustaining 
severe injury if he incurs another fall and "neurologically is 
incapable of successfully performing even his most basic daily 
functions, and therefore must have access to 24 hour assisted 
care."  Finally, in March 2009, Dr. K.A.K. again noted that the 
Veteran has advanced diabetic peripheral neuropathy, which limits 
his ability to perform activities of daily living.  She stated 
that the Veteran relies on his wife and his personal attendant 
for completion of these tasks on a daily basis.  

Based on the foregoing, the Board finds that the criteria for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.352(b) for the higher level of aid and attendance allowance are 
met.  Although the January 2010 VA examiner stated that there was 
no monthly consultation by a primary care physician with the 
Veteran's wife or personal attendant to monitor his regimen of 
care, the Board finds that the January 2010 VA examiner did not 
adequately consider the assistance provided by the Veteran's 
daughter and the caregiver.  As previously noted, the Veteran's 
daughter has certification in CPR with a surgical technology 
background.  Additionally, C.B., the caregiver, has over twenty 
years experience in home health care for adults and was 
previously a nurse's assistant.  Moreover, the Veteran's wife 
provided credible testimony in April 2010 that she essentially 
consults with the Veteran's physicians at least on a monthly 
basis, if not more, to monitor his prescribed regimen, including 
his numerous medications and to discuss any health issues.  The 
Board finds that the Veteran clearly needs substantial care on a 
daily basis, and the Veteran's wife has provided this daily 
health care assistance with the guidance of the caregiver and 
daughter as well as with regular monthly consultation with 
licensed health care providers.  Accordingly, aid and attendance 
under 38 U.S.C.A. § 1114(r)(2) is warranted.

	(CONTINUED ON NEXT PAGE)






ORDER

SMC on account of the need for aid and attendance at a higher 
level under 38 U.S.C.A. § 1114(r)(2) is granted, subject to the 
pertinent regulatory provisions relating to the payment of 
monetary awards.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


